Finley, J.
(dissenting) — The majority opinion states:
*271“We are satisfied that Mr. Healy never at any time had any intention of collecting more than $15 from Pinger on his judgment. Apparently, he had tried for months to settle with Pinger and Steve O’Brien, was honestly afraid that Pinger might bring suit and gouge him out of a considerable sum of money, and wanted to use this judgment as a preventive club.”
This statement certainly negatives any thought that Mr. Healy intended to enrich himself unjustly at the expense of Mr. Pinger. It highlights the fact, as does the evidence in the record, that Mr. Healy’s attempts to negotiate a settlement with Pinger’s counsel, Mr. O’Brien, had met with rebuffs for a period of months, and that the matter had become charged with personal animosity which influenced the actions of the attorneys handling this litigation before the trial court. Such situations are not entirely novel and unknown to active practitioners engaged in the rough and tumble which quite often characterizes the general practice of law. It is fortunate for the public, the bar, and the bench that such situations are not the norm and that, at most, they occur somewhat rarely, when practitioners’ usually sound, trustworthy, and laudable perceptive qualities are temporarily thrown out of balance by emotional involvements.
While this can explain, at least to some extent, Mr. Healy’s motivation, nevertheless, at best, it is a dubious alibi or an unacceptable rationalization for his conduct. It does not justify or condone his neglecting to observe more scrupulously those acceptable and ethical standards of conduct applicable in the practice of law.
In essence, Mr. Healy’s actions, allegedly, were intended to secure for him an advantageous bargaining position in order to compel Pinger or the latter’s attorney, Mr. O’Brien, to agree to cancellation of a title insurance policy. After nearly a year of attempted negotiation, the matter apparently had become a causi belli between the two attorneys and perhaps between their clients. At any rate, it seems clear from the record that the ill feeling was bilateral. Mr. Healy testified that, in the afternoon after the trial before Judge Rummel, he indicated to Mr. Paul Nolan, an associate *272of Mr. O’Brien, that the matter could be settled, that Mr. Pinger would not be required to pay more than fifteen or twenty dollars (cost of title insurance report) on the judgment which Mr. Healy had tentatively secured. Apparently, Mr. O’Brien was not willing to wind up the affair on such a basis. In any event, an affidavit was. prepared setting out the facts of Mr. Healy’s misconduct and was presented to the grievance committee of the local bar association.
It should be noted, of course, that Mr. O’Brien’s conduct was not the subject of any disciplinary proceedings by the bar association. But it appears to me that his actions were not altogether objective or motivated solely by idealism. However that may be, Mr. Healy got caught in the bight of the line where, allegedly, he hoped Mr. O’Brien would be, as a result of the judgment against Mr. Pinger; and Mr. O’Brien (perhaps with or without the luck of the Irish) has come away much the better in the feud with Mr. Healy.
There can be no doubt that Mr. Healy showed bad judgment in not being completely frank and candid with the court. He certainly withheld very pertinent factual information from the court. For this he deserves, in my opinion, a severe admonition. But I cannot agree with the majority opinion herein or with the trial committee that his conduct requires a suspension of three months from the practice of law. At the very most, I could possibly agree only to a suspension of one month.
October 30, 1953. Petition for rehearing denied.